Name: 79/886/EEC: Commission Decision of 12 October 1979 amending Decisions 76/141/EEC and 76/147/EEC concerning the discharge of the accounts presented by the Federal Republic of Germany in respect of the EAGGF, Guarantee Section, for expenditure for 1971 and 1972 respectively (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-30

 Avis juridique important|31979D088679/886/EEC: Commission Decision of 12 October 1979 amending Decisions 76/141/EEC and 76/147/EEC concerning the discharge of the accounts presented by the Federal Republic of Germany in respect of the EAGGF, Guarantee Section, for expenditure for 1971 and 1972 respectively (Only the German text is authentic) Official Journal L 272 , 30/10/1979 P. 0034 - 0034****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 27 , 2 . 2 . 1976 , P . 3 . ( 3 ) OJ NO L 27 , 2 . 2 . 1976 , P . 15 . ( 4 ) OJ NO L 238 , 30 . 8 . 1978 , P . 25 . COMMISSION DECISION OF 12 OCTOBER 1979 AMENDING DECISIONS 76/141/EEC AND 76/147/EEC CONCERNING THE DISCHARGE OF THE ACCOUNTS PRESENTED BY THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF THE EAGGF , GUARANTEE SECTION , FOR EXPENDITURE FOR 1971 AND 1972 RESPECTIVELY ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/886/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , PURSUANT TO ARTICLE 5 ( 2 ) ( B ) OF COMMISSION REGULATION ( EEC ) NO 729/70 THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS SUBMITTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS RELATING TO EXPENDITURE INCURRED BY THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS , UNDER COMMISSION DECISIONS 76/141/EEC ( 2 ) AND 76/147/EEC ( 3 ), AS AMENDED BY DECISION 78/710/EEC ( 4 ), A FRACTION OF THE EXPENDITURE DECLARED IN THE MILK AND MILK PRODUCTS SECTOR , CORRESPONDING TO AID PAID FOR THE PURCHASE OF BUTTER BY THE BENEFICIARIES OF SOCIAL ASSISTANCE AND AMOUNTING TO DM 17 930 880.40 FOR 1971 AND TO DM 12 051 258.00 FOR 1972 , WAS NOT FINANCED FOR THE REASON THAT SUCH AID WAS NOT GRANTED IN ACCORDANCE WITH COMMUNITY RULES UNDER THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS ; WHEREAS , BY ITS JUDGMENT OF 7 FEBRUARY 1979 IN CASE 18/76 , THE COURT OF JUSTICE ANNULLED DECISIONS 76/141/EEC AND 76/147/EEC IN SO FAR AS THE COMMISSION REFUSED TO CHARGE TO THE EAGGF THE DISPUTED AMOUNTS PAID BY THE AUTHORITIES OF THE FEDERAL REPUBLIC OF GERMANY AS AID FOR THE PURCHASE OF BUTTER BY THE BENEFICIARIES OF SOCIAL ASSISTANCE ; WHEREAS , UNDER ARTICLE 176 OF THE TREATY , THE COMMISSION IS REQUIRED TO TAKE THE NECESSARY MEASURES TO COMPLY WITH THE JUDGMENT OF THE COURT OF JUSTICE ; WHEREAS , THEREFORE , THE SAID EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF 1971 AND 1972 SHOULD BE RECOGNIZED AS CHARGEABLE TO THE EAGGF GUARANTEE SECTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE EXPENDITURE DECLARED BY THE FEDERAL REPUBLIC OF GERMANY IN THE MILK AND MILK PRODUCTS SECTOR , RELATING TO AID PAID FOR THE PURCHASE OF BUTTER BY THE BENEFICIARIES OF SOCIAL ASSISTANCE , SHALL BE CHARGEABLE TO THE EAGGF , GUARANTEE SECTION , FOR AN AMOUNT OF DM 17 930 880.40 IN RESPECT OF 1971 AND DM 12 051 258.00 IN RESPECT OF 1972 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 12 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT